DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 11/24/21 have been entered.  Claims 4 and 5 have been canceled. No new claims have been added.  Claims 1, 3, 6-11, 13, 15-17, and 19-22 have been amended.  The amendment to claim 1 is sufficient to overcome the prior rejection under 35 U.S.C. 112(b); therefore, the rejection of claim 1 has been withdrawn.  The amendments to claims 7-8, 15, and 19-22 are sufficient to overcome the prior objection; therefore, the objection of claims 7-8, 15, and 19-22 have been withdrawn.  Currently, claims 1-3 and 6-22 remain pending.

Response to Arguments
Applicant’s arguments, see page 6-7 of “Remarks”, filed 11/24/21, with respect to the rejection of claims 1-3 under 35 U.S.C. 102(a)(1) anticipated by Thiebaud (WO 2007074425 A1) have been fully considered and are persuasive regarding the newly added amendments to claim 1.  Therefore, the 102(a)(1) rejection of claims 1-3 have been withdrawn.


Applicant’s arguments, see page 7-9 of “Remarks”, filed 11/24/21, with respect to the rejection of claims 1-3 and 10 under 35 U.S.C. 103 over Cassidy (US 20140169775 A1) in view of Thiebaud, and claims 5, 6, 9, 11-14, and 16-18 over Cassidy, Thiebaud, and further in view of Tatkov (US 20110120462 A1) have been fully considered but they are not persuasive in regards to the original claim language.
Specifically, regarding independent claim 1, Applicant argues that “one of ordinary skill in the art would not have modified the intravenous warming system of Cassidy with the features of Thiebaud because the references teach away from their combination” because Thiebaud teaches a disposable heater assembly (heating element: 5) that must be disposed of after each use (as it comes into direct contact with the fluid of the system, see Page 6, Lines 25-26), while Cassidy teaches a heater assembly (heater assembly: 20) that can transfer heat to the heat exchange body without direct contact with the fluid (see Cassidy p. [0021]), thereby allowing reuse of the heater assembly.  The Examiner disagrees with this combination analysis.
As stated in the previous Office Action (see “Non-Final Rejection”, Pages 6-7), Cassidy discloses the claimed invention of claim 1, except for: a power sensor configured to measure a power to the heater assembly; the controller is connected to the power sensor; and the controller is configured to determine a fluid flow rate through the heat exchange body based on the temperature and the power.
Thiebaud, in a similar field of endeavor, teaches a power sensor (see FIG. 3, power measuring means: 16) configured to measure a power to the heater assembly (5) (i.e., fluid volume in chamber 2 also derived from, “the measurement of at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 
It would have been obvious to modify the device of Cassidy by incorporating the teachings of Thiebaud by including an electrical parameter measuring means (such as a power sensor) and by substituting the controller of Cassidy for the controller of Thiebaud, for the purpose of more precisely determining the fluid volumes and/or flow during fluid therapies (see Thiebaud, Page 4, Lines 25-34).  Adding a power sensor and substituting the controller by methods known in the art would merely enhance the electrical capabilities / functions of the fluid warming device of Cassidy and would not render the system inoperable, as the Applicant has argued, as the heater assembly and the heat exchange body of Cassidy would remain unmodified with the exception of adding electrical connections.
However, regarding the new amendments to claim 1, the device of Cassidy in view of Thiebaud does not explicitly disclose: the controller is configured to: identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
The Examiner agrees with the Applicant’s argument that Tatkov does not suggest or render obvious the limitation of “identifying a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand”—instead, Tatkov discloses identifying a type of the fluid in the heat exchange body and determining a fluid flow rate through the heat exchange body based on the temperature of the fluid at the chamber exit (NOT at the input port) (“For a constant flow rate, and known ambient or external humidity level, there is an ideal gases temperature at the chamber exit [or at the point of delivery to a user]. The data set contains these ideal values for a range of ambient humidities and flow rates [...] The controller 8 adjusts the power output of the heater plate, or the heater wire, or both, to match the measured chamber exit temperature [or patient end temperature] with the `ideal` temperature retrieved from the data set in the memory of the controller,” see p. [0086]).
The aforementioned arguments have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, as the new limitations added to independent claim 1, 10, and 17 are taught by Cassidy et al. (US 20060020255 A1).


Claim Objections
Claims 10, 12, 17, and 18 are objected to because of the following informalities:
Claim 10, Line 3: “in one direction from an input port to an output port” should read “in one direction from [[an]] the input port to [[an]] the output port”
Claim 12, Line 3: “the identified fluid” should read “the identified fluid type”
Claim 12: “wherein the fluid property is determined based on the identified fluid type” is already recited in independent claim 10.  This limitation is repetitive and should be removed.
Claim 17, Line 3: “from an input port to an output port” should read “from [[an]] the input port to [[an]] the output port”
Claim 18, Line 3: “the identified fluid” should read “the identified fluid type”
Claim 18: “wherein the fluid property is determined based on the identified fluid type” is already recited in independent claim 17.  This limitation is repetitive and should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the temperature” in Line 14.  Earlier in the claim, two different temperatures are introduced: “a temperature of the heater assembly” and “a temperature at the input port [of the heat exchange body]”.  It is unclear which of these temperatures the limitation refers to.  Claims 2-9 are rejected based on their dependency to claim 1.
Claim 10 recites the limitation “the temperature” in Line 17.  Earlier in the claim, two different temperatures are introduced: “a temperature of the heater assembly” and “a temperature at the input port [of the heat exchange body]”.  It is unclear which of these temperatures the limitation refers to.  Claims 11-16 are rejected based on their dependency to claim 10.
Claims 2, 8, 13, and 16 also recite the limitation “the temperature”.  It is unclear if this limitation refers to “a temperature of the heater assembly” or “a temperature at the input port [of the heat exchange body]” as recited in claims 1 and 10, respectively.
The term “near” in claims 9, 16, and 20 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close the temperature sensor and the second temperature sensor are to the output and input ports of the heat exchange body, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 20140169775 A1) in view of Thiebaud et al. (WO 2007074425 A1), and further in view of Cassidy et al. (US 20060020255 A1), hereinafter referred to as Cassidy ‘775, Thiebaud, and Cassidy ‘255.

Regarding claim 1, Cassidy ‘775 teaches:
A fluid warming device (see FIG. 3, fluid warming device: 10), comprising:
a heat exchange body (see FIG. 3, heat exchange body: 18) comprising an input port (see FIG. 3, input port / connector: 22) and an 
a heater assembly (see FIG. 3, heater assembly: 20) disposed externally to the heat exchange body (18) (evident from FIG. 3; see also p. [0020] discussing heat exchange body is removable), the heater assembly (20) configured to transfer heat to the heat exchange body (18) without direct contact with the fluid (see p. [0021] discussing heat exchange body is formed from a suitable material to facilitate heat transfer from heater assembly to the fluid within the heat exchange body);
a temperature sensor (see FIG. 7, temperature sensors: 34, 36) configured to measure a temperature of the heater assembly (20) (see p. [0022] discussing heating assembly includes heater: 26, and temperature sensors: 34, 36 are provided to sense the temperature of the heater 26); and
a controller (see p. [0031]) connected to the temperature sensor (34, 36) (necessarily, see claim 1).
However, Cassidy ‘775 does not explicitly disclose: a power sensor configured to measure a power to the heater assembly; the controller is connected to the power sensor; or the controller is configured to: identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cassidy ‘775 by incorporating the teachings of Thiebaud by including an electrical parameter measuring means (such as a power sensor) and by substituting the controller of Cassidy ‘775 for the controller of Thiebaud, for the purpose of more precisely determining the fluid volumes and/or flow during fluid therapies (see Thiebaud, Page 4, Lines 25-34).
However, the device of Cassidy ‘775 in view of Thiebaud does not explicitly disclose: the controller is configured to: identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Cassidy ‘255, in a similar field of endeavor, teaches an “intravenous (IV) flow control system that employs tubing orifice size data and thermal data from a fluid warming system to provide closed loop control to maintain a desired flow rate” (see p. [0018]), comprising a controller (see FIG. 12, computer: 232) configured to: identify a type of fluid in a heat exchange body (i.e., a fluid warmer, see p. [0061]) based on one of a temperature at the input port and a power demand (see p. [0067-0068] discussing the system can identify the type of fluid [i.e., blood or a standard IV fluid] based on T.sub.in [i.e., the temperature at the heat exchanger entrance]; see also claim 2); determine a fluid property based on the identified fluid type (i.e., specific heat, “The system can also determine the fluid type [blood or a standard IV fluid] by calculating the specific heat using the geometrically based technique,” see p.[0068]); and determine a fluid flow rate through the heat exchange body based on the fluid property (i.e., specific heat), the temperature, and the power (see equation in p. [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775 and Thiebaud by incorporating the teachings of Cassidy ‘255 by combining a force transducer and other applicable geometrically based technique components to the IV fluid warming device of Cassidy ‘775 (combined with the controller of Thiebaud, as discussed above) in order to identify a type of fluid (i.e., blood or standard IV fluid) and by providing specific programming instructions to the controller of Thiebaud to determine a fluid 

Regarding claim 2, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the controller (Thiebaud: 12) is further configured to determine a total volume of fluid delivered through the heat exchange body (Cassidy: 18) based on the temperature and the power (see Thiebaud Page 2, Lines 5-10, “said fluid volume measuring means comprise temperature sensing means adapted to measure the fluid temperature on at least two separate points, said fluid measuring means furthermore comprising electrical parameter measuring means for determining at least one electrical parameter such as current, power or frequency applied to the heating element.”).

Regarding claim 3, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the power is measured by measuring a current to the heater assembly (Cassidy ‘775: 20) (see Thiebaud FIG. 3 showing power measuring means: 16 relies 

Regarding claim 6, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the controller (Thiebaud: 12) is configured to identify the fluid based on the temperature at the input port (Cassidy ‘775: 22) (when combined with teachings of Cassidy ‘255, which teaches a controller configured to identify the type of fluid [i.e., blood or a standard IV fluid] based on T.sub.in [i.e., the temperature at the heat exchanger entrance], see p. [0068]).

Regarding claim 7, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the controller (Thiebaud: 12) is configured to identify the fluid based on the power demand (when combined with teachings of Cassidy ‘255, which teaches a controller configured to identify the type of fluid [i.e., blood or a standard IV fluid] based on the power demand of the fluid warmer, see equation in p. [0067] indicating flow rate is based on variables such as power, temperature difference, specific heat, and fluid density—if all variables besides specific heat are measurable, one can flip the equation provided to solve for the fluid’s specific heat, which will indicate whether the fluid is blood or a standard IV fluid).

Regarding claim 8, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 1 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 1, wherein the temperature is a temperature difference between a first temperature and a second temperature (see Cassidy ‘775 p. [0033] discussing a difference between a fluid target temperature and an ambient temperature is determined by the controller).

Regarding claim 9, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 8 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 8, wherein the temperature sensor (Cassidy ‘775: 34, 36) is disposed near the output port (Cassidy ‘775: 24) to measure the first temperature and a second temperature sensor (Cassidy ‘775: 34, 36) is disposed near the input port (Cassidy ‘775: 22) to measure the second temperature (see Cassidy ‘775, p. [0022]).

Regarding claim 10, Cassidy ‘775 teaches:
A fluid warming device (see FIG. 3, fluid warming device: 10), comprising:
a heat exchange body (see FIG. 3, heat exchange body: 18) comprising an input port (see FIG. 3, input port / connector: 22) and an output port (see FIG. 3, output port / connector: 24) and configured to 
a housing (see FIG. 3, housing: 12) configured to removably receive the heat exchange body (18) (see p. [0020]);
a heater assembly (see FIG. 3, heater assembly: 20) disposed within the housing (12) (evident from FIG. 3; see also p. [0020]) and configured to transfer heat to the heat exchange body (18) (see p. [0021] discussing heat exchange body is formed from a suitable material to facilitate heat transfer from heater assembly to the fluid within the heat exchange body); 
a first slidable cover (see FIG. 2, sliding cover: 16) and a second slidable cover (see FIG. 2, sliding cover: 16) configured to hold the heat exchange body (18) against the heater assembly (20) (see p. [0020]);
a temperature sensor (see FIG. 7, temperature sensors: 34, 36) configured to measure a temperature of the heater assembly (20) (see p. [0022] discussing heating assembly includes heater: 26, and temperature sensors: 34, 36 are provided to sense the temperature of the heater 26); and
a controller (see p. [0031]) connected to the temperature sensor (34, 36) (necessarily, see claim 1).
However, Cassidy ‘775 does not explicitly disclose: a power sensor configured to measure a power to the heater assembly; the controller is connected to the power sensor; or the controller is configured to: identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Thiebaud, in a similar field of endeavor, teaches a power sensor (see FIG. 3, power measuring means: 16) configured to measure a power to the heater assembly (5) (i.e., fluid volume in chamber 2 also derived from, “the measurement of at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 4, Lines 12-16); and a controller (see FIG. 3, control board / processing unit within electrical conduction circuit: 12) connected to the temperature sensor (13) (“a processing unit connected to said temperature sensor,” see Page 3, Lines 8-9) and the power sensor (16) (see FIG. 3, control board is connected to power measuring means, current measuring means, voltage measuring means, etc.), wherein the controller (12) is configured to determine a fluid flow rate through the heat exchange body (2) based on the temperature and the power (“the fluid volume measuring means comprise temperature sensing means […] [and] electrical parameter measuring means […] such as power,” see Page 2, Lines 5-10; see also “the processing unit being adapted to measure the volume flow through the warming unit and the volume flow is derived from the fluid volume measuring means,” see Page 3, Lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cassidy ‘775 by incorporating the teachings of Thiebaud by including an electrical parameter measuring means (such as a power sensor) and by substituting the controller of Cassidy ‘775 for the controller of Thiebaud, for the purpose of more precisely determining the fluid volumes and/or flow during fluid therapies (see Thiebaud, Page 4, Lines 25-34).
identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Cassidy ‘255, in a similar field of endeavor, teaches an “intravenous (IV) flow control system that employs tubing orifice size data and thermal data from a fluid warming system to provide closed loop control to maintain a desired flow rate” (see p. [0018]), comprising a controller (see FIG. 12, computer: 232) configured to: identify a type of fluid in a heat exchange body (i.e., a fluid warmer, see p. [0061]) based on one of a temperature at the input port and a power demand (see p. [0067-0068] discussing the system can identify the type of fluid [i.e., blood or a standard IV fluid] based on T.sub.in [i.e., the temperature at the heat exchanger entrance]; see also claim 2); determine a fluid property based on the identified fluid type (i.e., specific heat, “The system can also determine the fluid type [blood or a standard IV fluid] by calculating the specific heat using the geometrically based technique,” see p.[0068]); and determine a fluid flow rate through the heat exchange body based on the fluid property (i.e., specific heat), the temperature, and the power (see equation in p. [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775 and Thiebaud by incorporating the teachings of Cassidy ‘255 by combining a force transducer and other applicable geometrically based technique components to the IV fluid warming device of Cassidy ‘775 (combined with the controller of Thiebaud, as discussed 

Regarding claim 17, Cassidy ‘775 teaches:
A fluid warming device (see FIG. 3, fluid warming device: 10), comprising:
a heat exchange body (see FIG. 3, heat exchange body: 18) comprising an input port (see FIG. 3, input port / connector: 22) and an output port (see FIG. 3, output port / connector: 24) and configured to conduct fluid from an input port (22) to an output port (24) (see p. [0021]);
a housing (see FIG. 3, housing: 12) configured to removably receive the heat exchange body (18) (see p. [0020]);
a heater assembly (see FIG. 3, heater assembly: 20) disposed within the housing (12) (evident from FIG. 3; see also p. [0020]) and configured to transfer heat to the heat exchange body (18) (see p. [0021] discussing heat exchange body is formed from a suitable material to facilitate heat transfer from heater assembly to the fluid within the heat exchange body); 

a controller (see p. [0031]) connected to the temperature sensor (34, 36) (necessarily, see claim 1).
However, Cassidy ‘775 does not explicitly disclose: a current sensor configured to measure a current to the heater assembly; the controller is connected to the current sensor; or the controller is configured to: identify a type of the fluid in the heat exchange body based on one of a temperature at the input port and a power demand; determine a fluid property based on the identified fluid type; and determine a fluid flow rate through the heat exchange body based on the fluid property, the temperature and the power.
Thiebaud, in a similar field of endeavor, teaches a current sensor (see FIG. 3, current measuring means: 14) configured to measure a current to the heater assembly (5) (i.e., fluid volume in chamber 2 also derived from, “the measurement of at least one electrical parameter such as current, power or frequency applied to the heating element,” see Page 4, Lines 12-16); and a controller (see FIG. 3, control board / processing unit within electrical conduction circuit: 12) connected to the temperature sensor (13) (“a processing unit connected to said temperature sensor,” see Page 3, Lines 8-9) and the current sensor (14) (see FIG. 3, control board is connected to power measuring means, current measuring means, voltage measuring means, etc.), wherein the controller (12) is configured to determine a temperature difference between the input port and the output necessarily; see Page 2, Lines 8-10 discussing electrical parameter measuring means can determine current applied to the heating element—see also FIG. 3, depicting a current sensor: 14 within the electrical induction circuit 12—as long as the fluid warming device is turned on, current is being measured by electrical parameter measuring means), and determine a fluid flow rate through the heat exchange body (2) based on the temperature and the measured current (“the fluid volume measuring means comprise temperature sensing means […] [and] electrical parameter measuring means […] such as current,” see Page 2, Lines 5-10; see also “the processing unit being adapted to measure the volume flow through the warming unit and the volume flow is derived from the fluid volume measuring means,” see Page 3, Lines 8-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cassidy ‘775 by incorporating the teachings of Thiebaud by including an electrical parameter measuring means (such as a current sensor) and by substituting the controller of Cassidy ‘775 for the controller of Thiebaud, for the purpose of more precisely determining the fluid volumes and/or flow during fluid therapies (see Thiebaud, Page 4, Lines 25-34).
However, the device of Cassidy ‘775 in view of Thiebaud does not explicitly disclose: the controller is configured to: identify a type of the fluid in the heat exchange body; determine a fluid property based on the identified fluid type; and determine a fluid  fluid property, the temperature and the measured current.
Cassidy ‘255, in a similar field of endeavor, teaches an “intravenous (IV) flow control system that employs tubing orifice size data and thermal data from a fluid warming system to provide closed loop control to maintain a desired flow rate” (see p. [0018]), comprising a controller (see FIG. 12, computer: 232) configured to: identify a type of fluid in a heat exchange body (i.e., a fluid warmer, see p. [0061]) (see p. [0067-0068] discussing the system can identify the type of fluid [i.e., blood or a standard IV fluid]; see also claim 2); determine a fluid property based on the identified fluid type (i.e., specific heat, “The system can also determine the fluid type [blood or a standard IV fluid] by calculating the specific heat using the geometrically based technique,” see p.[0068]); and determine a fluid flow rate through the heat exchange body based on the fluid property (i.e., specific heat) and the temperature (see equation in p. [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775 and Thiebaud by incorporating the teachings of Cassidy ‘255 by combining a force transducer and other applicable geometrically based technique components to the IV fluid warming device of Cassidy ‘775 (combined with the controller of Thiebaud, as discussed above) in order to identify a type of fluid (i.e., blood or standard IV fluid) and by providing specific programming instructions to the controller of Thiebaud to determine a fluid property (i.e., a specific heat) based on the identified fluid, in order to determine a fluid flow rate based on said fluid property, the temperature of the fluid, and the measured current of the heater assembly (as taught by Cassidy ‘255 in p. [0067-0068] and Thiebaud 

Regarding claim 19, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 17 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 17, wherein the temperature difference is based on the temperature and a second temperature (see Cassidy ‘775 p. [0033] discussing a difference between a fluid target temperature and an ambient temperature is determined by the controller).

Regarding claim 20, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 19 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 19, wherein the second temperature (i.e., an ambient temperature) is measured by a second temperature sensor (i.e., an ambient temperature sensor, see Cassidy ‘775 p. [0033]) disposed near the input port (Cassidy ‘775: 22) (the Examiner notes that the term “near” is relative—Cassidy ‘775 teaches in p. [0033] “the ambient temperature is measured by a suitable sensor located within the warming device 10 in close contact with the housing [12]”—therefore, one of ordinary skill in the art could interpret the sensor location to be “near” the input port 22 of the heat exchange body 18 when the heat 

Regarding claim 21, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 17 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 17, further comprising a circuit board (see Thiebaud FIG. 3, electrical induction circuit: 12), wherein the controller (Thiebaud: control board) and the current sensor (Thiebaud: 14) are disposed on the circuit board (12) (see motivation for combination above in claim 17).

Regarding claim 22, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 17 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 17, wherein the controller (Thiebaud: control board) is further configured to determine a total volume of fluid delivered through the heat exchange body (Cassidy ‘775: 18) based on the fluid property, the temperature difference, and the measured current (see Thiebaud Page 2, Lines 5-10, “said fluid volume measuring means comprise temperature sensing means adapted to measure the fluid temperature on at least two separate points, said fluid measuring means furthermore comprising electrical parameter measuring means for determining at least one electrical parameter such as current, power or frequency applied to the heating element.”—when combined with .

Claims 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy ‘775, Thiebaud, and Cassidy ‘255, as applied to claims 10 and 17 above, respectively, and further in view of Tatkov et al. (US 20110120462 A1).

Regarding claim 11, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 10 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 10, wherein the controller (Thiebaud: 12) is configured to determine the fluid flow rate based on the fluid property, a temperature difference, and the power (when combined with teachings of Cassidy ‘255, which teaches a controller configured to determine a fluid flow rate based on the specific heat, temperature difference at the input port and the output port, and power demand of the fluid warmer, see equation in p. [0067]; see motivation to combine above in claim 10).
However, the combined devices of Cassidy ‘775, Thiebaud, and Cassidy ‘255 do not explicitly disclose: the fluid property is stored in a memory coupled to the controller.
Tatkov, in a similar field of endeavor, teaches a fluid warming device (i.e., a humidifier unit within a breathing assistance system, see Abstract) comprising a controller (see FIG. 3, controller: 108) that is configured to adjust power to a heating assembly based on a fluid property (i.e., an ideal patient end temperature) stored in a memory 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 to incorporate the teachings of Tatkov by including a memory coupled to the controller of Thiebaud that can store the fluid properties (i.e., specific heat) in order to compare the calculated fluid property to the expected / stored fluid property and determine a fluid flow rate based on that fluid property, for the purpose of achieving desired fluid flow characteristics at the fluid warming device’s output port (see Tatkov, p. [0028] and p. [0085]).

Regarding claim 12, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 teaches a geometrically based technique configured to identify the fluid (i.e., blood or standard IV fluid) in the heat exchange body (Cassidy ‘775: 18), wherein the fluid property (i.e., specific heat) is determined based on the identified fluid (see p. [0067-0068]).  However, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 does not explicitly disclose: a sensor configured to identify the fluid in the heat exchange body.
Tatkov, in a similar field of endeavor, teaches a sensor (see FIG. 3, ambient temperature sensor) configured to identify the fluid in the heat exchange body (see FIG. 3, chamber: 105), wherein the fluid property (i.e., an ideal patient end temperature, see values in FIG. 5) is determined based on the identified fluid (see p. [0085]).


Regarding claim 13, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 11 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 11, wherein the temperature difference is based on the temperature and a second temperature (see Cassidy ‘775 p. [0033] discussing a difference between a fluid target temperature and an ambient temperature is determined by the controller).


Regarding claim 14, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 13 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 13, wherein the second temperature is based on an ambient temperature (see Cassidy ‘775 p. [0033] discussing an ambient temperature is measured by a sensor in order to determine the temperature loss of the IV tubing to the environment).

Regarding claim 15, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 13 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 13, wherein the second temperature is measured by a second temperature sensor (see Cassidy ‘775 p. [0033] discussing an ambient temperature is measured by a sensor in order to determine the temperature loss of the IV tubing to the environment).

Regarding claim 16, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 (see claim 15 above) teaches:
The fluid warming device (Cassidy ‘775: 10) of Claim 15, wherein the temperature sensor (Cassidy ‘775: 34, 36) is disposed near the output port (Cassidy ‘775: 24, evident from FIG. 3) and the second temperature sensor (i.e., an ambient temperature sensor, see Cassidy ‘775 p. [0033]) is disposed near the input port (Cassidy ‘775: 22) (the Examiner notes that the term “near” is relative—Cassidy ‘775 teaches in p. [0033] “the ambient temperature is measured by a suitable sensor located within the warming 

Regarding claim 18, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 teaches a geometrically based technique configured to identify the fluid (i.e., blood or standard IV fluid) in the heat exchange body (Cassidy ‘775: 18), wherein the fluid property (i.e., specific heat) is determined based on the identified fluid (see p. [0067-0068]).  However, the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 does not explicitly disclose: a sensor configured to identify the fluid in the heat exchange body.
Tatkov, in a similar field of endeavor, teaches a sensor (see FIG. 3, ambient temperature sensor) configured to identify the fluid in the heat exchange body (see FIG. 3, chamber: 105), wherein the fluid property (i.e., an ideal patient end temperature, see values in FIG. 5) is determined based on the identified fluid (see p. [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Cassidy ‘775, Thiebaud, and Cassidy ‘255 to incorporate the teachings of Tatkov by providing a sensor within the geometrically based technique taught by Cassidy ‘255 configured to identify the type of fluid (i.e., blood or standard IV fluid) in the heat exchange body of Cassidy ‘775, such as a viscosity sensor (Cassidy ‘255 teaches viscosity and specific heat are two differing characteristics of blood and standard IV fluids, see p. [0065]), wherein the fluid property (i.e., the specific heat) can be determined based on that identified fluid, for the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783